Section 201 of the General Business Law, so far as pertinent, provides that a hotel keeper shall not be “ liable in any sum exceeding the sum of one hundred dollars for the loss of or damage to any such property when delivered to such keeper for storage or safekeeping in the store room, baggage room or other place elsewhere than in the room or rooms assigned to such guest, unless at the time of delivering the same for storage or safekeeping such value in excess of one hundred dollars shall be stated and a written receipt, stating such value, shall be issued by such keeper”. On the plaintiff’s own testimony, he knew that his occupancy of the room was to end at 3:00 p.m., and that his belongings were to be taken from the room and kept for him elsewhere other than in the room assigned to him. Under the circumstances, we feel that the finding of the jury that there was no such limitation of liability was contrary to the weight of the evidence. Judgment unanimously reversed and a new trial ordered, with costs to abide the result of the final judgment in the action. Present — Peck, P. J., Glennon, Cohn, Callahan and Shientag, JJ. [See post, p. 1037.]